USCA4 Appeal: 22-1278      Doc: 9        Filed: 10/17/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1278


        JAMES ADEYEMI,

                            Plaintiff - Appellant,

                     v.

        OFFICE OF GENERAL COUNSEL FOR BOOTH POLICE OFFICERS,
        NATIONAL SECURITY AGENCY,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Stephanie A. Gallagher, District Judge. (1:21-cv-02060-SAG)


        Submitted: October 13, 2022                                   Decided: October 17, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        James Adeyemi, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1278      Doc: 9         Filed: 10/17/2022      Pg: 2 of 2




        PER CURIAM:

               James Adeyemi appeals the district court’s orders dismissing his civil complaint and

        denying his subsequent motions for recusal and to alter or amend the judgment. We have

        reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

        orders. Adeyemi v. Off. of Gen. Couns. for Booth Police Officers, No. 1:21-cv-02060-SAG

        (D. Md. filed Dec. 20, 2021 & entered Dec. 21, 2021; Mar. 8, 2022). We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                                        AFFIRMED




                                                     2